         Case: 3:19-cv-00292-DAS Doc #: 13 Filed: 08/19/20 1 of 1 PageID #: 33




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

RANDY DEWAYNE BATTLES                                                                 PLAINTIFF

v.                                                                           No. 3:19CV292-DAS

DESOTO COUNTY JAIL STAFF, ET AL.                                                   DEFENDANTS

                                    ORDER OF DISMISSAL

       The court takes up, sua sponte, the dismissal of this cause. On December 23, 2019, the

court entered an order requiring the plaintiff to keep the court informed of his current address.

The court cautioned the plaintiff that failure to comply with the order would result in the

dismissal of this case without prejudice. Despite this warning, the plaintiff has not updated his

current address with the court. This case is therefore DISMISSED without prejudice for failure

to prosecute and for failure to comply with an order of the court under FED. R. CIV. P. 41(b).


       SO ORDERED, this, the 19th day of August, 2020.



                                                      /s/ David A. Sanders
                                                      DAVID A. SANDERS
                                                      UNITED STATES MAGISTRATE JUDGE
